Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                              FILED
any court except for the purpose of                         Mar 29 2012, 9:29 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,

case.                                                            court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:


BILL GREEN                                        WILLIAM O. HARRINGTON
Crawfordsville, Indiana                           Danville, Indiana




                                        IN THE
                    COURT OF APPEALS OF INDIANA


FRANK R. KEETON,                   )
                                   )
       Appellant,                  )
                                   )
              vs.                  )        No. 67A01-1108-DR-00344
                                   )
LINDA K. KEETON,                   )
                                   )
       Appellee.                   )



                     APPEAL FROM THE PUTNAM CIRCUIT COURT
                        The Honorable Matthew L. Headley, Judge
                             Cause No. 67C01-0911-DR-288



                                       March 29, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Frank (“Husband”) and Linda (“Wife”) Keeton’s marriage was dissolved in

Putnam Circuit Court. Wife appeals the trial court’s dissolution order and raises one

issue: whether the trial court abused its discretion when it assigned a value of $1,200,000

to the parties’ commercial real estate.

       We affirm.

                              Facts and Procedural History

       The parties’ marriage of over forty years was dissolved by the Putnam Circuit

Court on July 7, 2011. During their marriage, the parties accumulated significant assets,

which the trial court divided equally. These assets included two businesses, an elk farm,

and the martial residence.

       The parties’ flooring business was housed in a commercial building also owned by

the parties.    During the dissolution proceedings, the parties presented evidence

concerning the value of the commercial real estate. Specifically, Husband proposed that

the real estate be valued at $913,000, and Wife argued that it was worth $1,400,000.

       In the dissolution decree, the trial court assigned a value $1,200,000 to the

commercial real estate and ordered Husband to pay all debt owed on the mortgage and a

separate line of credit. Wife now appeals the trial court’s valuation of the commercial

real estate. Additional facts will be provided as necessary.




                                             2
                                 Discussion and Decision

       Wife argues that the trial court abused its discretion in assigning a $1,200,000

value to the parties’ commercial real estate. The trial court has broad discretion in

ascertaining the value of property in a dissolution action, and its valuation will only be

disturbed for an abuse of that discretion. Hartley v. Hartley, 862 N.E.2d 274, 283 (Ind.

Ct. App. 2007). We will find no abuse of discretion if the trial court’s decision is

supported by sufficient evidence or reasonable inferences therefrom.           O’Connell v.

O’Connell, 889 N.E.2d 1, 13 (Ind. Ct. App. 2008). A trial court abuses its discretion

when there is no evidence in the record supporting its decision to assign a particular value

to a marital asset. Id.

       During the dissolution proceedings, Wife requested that the trial court value the

real estate at $1,400,000 and Husband requested a value of $913,000. See Appellee’s

App. pp. 6, 78. Husband submitted a report prepared by a real estate broker/appraiser

and two additional appraisers. They estimated that the fair market value of the property

was $1,400,000. Appellant’s App. p. 52. Husband later sought the broker’s opinion of

the value of the commercial real estate if it was offered at a “quick sale.” The broker

estimated that the “quick sale” value would equate to forty to fifty percent of the fair

market value or approximately $560,000 to $700,000. Id. at 125. The broker stated that

the “quick sale” value for the commercial real estate is “less than the fair market value . . .

due to the economic conditions we are experiencing today and also due to the lack of

financing available for commercial property by lending institutions and the market that



                                              3
would participate in the auction process for” the real estate. Id. Finally, the assessed

value of the commercial real estate is $707,300.

       The parties presented evidence indicating that it is reasonably likely that the

commercial real estate will be sold in a “quick sale.” On the date of the final hearing, the

debt owed on the real estate exceeded $1,200,000, and the parties were delinquent on

their payments for the commercial mortgage and line of credit. Also, the parties utilized

the commercial real estate for their flooring company, which has suffered decreasing

sales during the economic downturn.

       Because the trial court was presented with evidence that the commercial real estate

would likely sell for less than the appraised fair market value, the trial court did not abuse

its discretion when it assigned a value of $1,200,000 to the real estate. And if the real

estate is sold for less than $1,200,000, which will likely occur if it is auctioned during a

quick sale, Husband will bear the totality of that loss.

       Affirmed.

FRIEDLANDER, J., and RILEY, J., concur.




                                              4